Citation Nr: 0738474	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-14 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable disability evaluation for 
bilateral conjunctival pigmentation and left endothelial 
pigmentation, residuals of flash burns to the eyes.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a    June 2004 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a noncompensable 
evaluation for the veteran's service-connected bilateral eye 
disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks a compensable evaluation for his bilateral 
eye disability.  On review, the Board finds that further 
development is necessary.

The veteran perfected an appeal as to the June 2004 rating 
decision which continued a noncompensable evaluation for his 
bilateral eye disability.  On his VA Form-9, received in May 
2005, the veteran indicated that he wanted a "BVA hearing in 
Washington, D.C."  A subsequent VA Form-9 was received in 
May 2006, and on such form, the veteran discussed his eye 
disability and checked the box indicating that he did not 
want a BVA hearing.  In a subsequent letter, received in 
August 2006, the veteran essentially requested a Board 
hearing at the Atlanta RO.   

According to an April 2007 "motion to remand," the 
veteran's representative confirmed that the veteran wants to 
testify at a personal hearing.  The representative noted the 
prior discrepancies on the VA Form-9's and clarified that the 
veteran requests a Travel Board hearing.   

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002 & 
Supp. 2007).  Pursuant to 38 C.F.R. § 20.700 (2007), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.


Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Board hearing 
at the RO.  Notify him in writing of the 
date, time and location of the hearing at 
his latest address of record.  After the 
hearing is conducted, or if the veteran 
fails to report for the scheduled 
hearing, the claims folder should be 
returned to the Board, in accordance with 
appellate procedures.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



